Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 1 of 6 Page ID #:320




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@1 baclaw.com
  2   JIN S. CflOI, State Bar No. 180270
      jchoi(a)lbaclaw.com
  3   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  4   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  5   Facsimile No. (818) 545-1937
  6   Attorneys for Defendants
      County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11      ADAM BRANDY , an individual;                      Case No. 2:20-cv-02874-AB-SK
         JONAH MARTINEZ, an individual;
 12   ! DAEMION GARRO, an individual;                      Honorable Andre Birotte, Jr.
         DG 2A ENTERPRISES INC., d.b.a.
 13      GUN WORLD: JASON MONTES,
         an individual; AVEYLAND-YUTANl                    DECLARATION OF SHERIFF
 14      LLC, d.b.a. MATCH GRADE                           ALEX VILLANUEVA
      I GUNSMITHS ALAN KUSHNER,
                        '

 15   i an individual: EHE TARGET
         RANGE; TOlVI WATT, an
 16      individual: A PLACE f O SHOOT,
         INC.: SECOND AMENDMENT
 17      FOUNDATION; CALIFORNIA
         GUN RIGHTS FOUNDATION:
 18      NATIONAL RIFLE ASSOCIAf ION
         OF AMERICA; and FIREARMS
 19    ! POLICY COALITION, INC.,
 20                    Plaintiffs,
 21              vs.
 22    ALEX VILLANUEVA, in his
       official capacity as Sheriff of Los
 23    Angeles County, California, and in
       his capacity as the Director of
 24    Emergency Operations: GAVIN
       NEWSOM, in his official capacity as
 25    Governor and Commander in Chief
       of the State of California; SONIA Y.
 26    ANGELL, in her official capacity as
       California Public Health Officer -
 27    BARBARA FERRER, in her official     _
       capacity as Director of Los Angeles
             *   i
                             _   .   TT   A    1   .




 28    County Department of Public Health;

                                                       1
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 2 of 6 Page ID #:321




      COUNTY OF LOS ANGELES;
  1   ERIC GARCETTI, in his official
      capacity as Mayor of the City of Los
  2   Angeles, California; CITY OF LOS
  3
      ANfrELkS. CALIFORNIA; JUSTIN
      HESS, in his official capacity as City
      Manager and Director of Emergency
  4   Services for the City of Burbank ; and
      CITY OF BURBANK ,
  5   CALIFORNIA,
  6                  Defendants.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               2
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 3 of 6 Page ID #:322




  1                   DECLARATION OF SHERIFF ALEX VILLANUEVA
  2
  3            I, Sheriff Alex Villanueva, declare as follows:
  4            1.
                I am the duly elected Sheriff of the County of Los Angeles. If called
  5 upon as a witness, I could and would competently testify to the following facts as
  6   personally known to me or upon information and belief.
  7          2.       Over the past several months, the virus known as Novel Coronavirus
  8   ( COVID- 19 ) has had an unprecedented impact upon not only the County of Los
  9   Angeles, but the state, nation and international community. As a result, it has
 10   posed unprecedented challenges upon the Sheriffs Department and the County it
 11   serves. It has also resulted in numerous federal, state and local public health
 12   orders that law enforcement and other community stakeholders must adapt to on a
 13   constant basis, in addition to conducting normal operations.
 14          3.       On March 4, 2020, California Governor Gavin Newsom proclaimed
 15   a State of Emergency to exist in California as a result of the threat of COVID-19.
 16          4.       On March 13, 2020, California Governor Gavin Newsom issued
 17 Executive Orders N-2520 and N-26-20.
 18      5.     On March 15, 2020, Governor Newsom issued Executive Order N-
 19     -
      27 20.
 20          6.       On March 16, 2020, Governor Newsom issued Executive Order N-
 21   28-20.
 22          7.       On March 17, 2020, Governor Newsom issued Executive Orders N-
 23     -           - -
      29 20, N 30 20, and N-31-20.
 24          8.       On March 18, 2020, Governor Newsom issued Executive Order N-
 25   32-20.
 26          9.       On March 19, 2020, the County s Department of Public Health
 27 issued a public health order, the Safer At Home Order for Control of COVID-19
 28 (Temporary Prohibition of Events and Gatherings of 10 Persons or More/Closure

                                                  3
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 4 of 6 Page ID #:323




  1 of Non-Essential Businesses and Areas). In short, the Safer at Home Order
  2 restricts public movement (i.e., social distancing) and restricts the operations of
  3 all but nonessential businesses.
  4        10. On March 19, 2020, Governor Newsom issued Executive Order N-
  5   33-20.
  6         11.      On March 20, 2020, Governor Newsom issued Executive Order N-
  7   34-20.
  8         12.    On March 21 , 2020, the County’ s Department of Public Health
  9   issued a revised version of the Safer At Home Order for Control of COVID-19
 10   (Temporary Prohibition of Events and Gatherings of 10 Persons or More/Closure
 11 of Non-Essential Businesses and Areas). In short, the Safer at Home Order
 12 restricts public movement (i.e., social distancing) and restricts of operations of all
 13   but nonessential businesses.
 14            13.   On March 21, 2020, the Governor issued Executive Order N-35 -20.
 15            14.   On March 24, 2020, the Governor issued Executive Order N-36-20.
 16            15.   On March 25, 2020, the County s Department of Public Health
 17 issued its Health Officer Order for the Control of COVID-19 (Public Health
 18 Emergency Quarantine Order), requiring the self-quarantining of those diagnosed
 19 with or likely to have COVID-19. Also on March 25, 2020, Governor Newsom
 20 publicly stated that he deferred to local sheriffs as to whether local gun operations
 21 should be considered essential businesses under his Executive Orders.
 22       16. Given the discretion accorded by the Governor to California sheriffs,
 23 on Thursday March 26, 2020, 1 issued an order that gun and ammunition stores
 24 were not considered essential businesses and must close to the general public, in
 25 compliance with the Governor s Executive Order N-33 and the County of Los
 26 Angeles Safer at Home Order for Control of COVID-19. I also made exceptions
 27 that allowed for the sale of ammunition to security guard companies and for those
 28

                                               4
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 5 of 6 Page ID #:324




  1 who had already purchased a firearm, possessed a valid California Firearms
  2 Safety certificate, and simply needed to take possession of their firearm.
  3       17. On March 27, 2020, the County s Department of Public Health
  4 issued its Addendum to Safer At Home Order for Control of COVID-19,
  5 regarding the temporary closure of public trails and trailheads, beaches, piers,
  6 beach bike paths and beach access points.
  7       18. On March 27, 2020, the Governor issued Executive Orders N-37-20
  8   and N-38-20.
  9          19.    On Sunday March 28, 2020, the United States Department of
 10 Homeland Security published an Advisory Memorandum on Identification of
                                                                -
 11 Essential Critical Infrastructure Workers During COVID 19 Response. Although
 12 explicitly advisory in nature, the federal memorandum is persuasive given its
 13 national scope to this on-going emergency. The Department of Homeland
 14 Security included in its list of essential critical infrastructure workers those
 15 workers supporting the operation of firearm or ammunition product
 16 manufacturers, retailers, importers, distributors, and shooting ranges.
 17       20. Therefore, based on the additional and latest information from the
 18 federal government, on Monday March 30, 2020, 1 publicly announced that the
 19   Los Angeles County Sheriffs Department will not order or recommend closure of
 20 businesses that sell or repair firearms, or sell ammunition. I have not changed
 21 this position, and consistent with the recommendation of the Department of
 22 Homeland Security, I will treat those businesses in the firearms industry (which
 23   includes Plaintiffs) as essential businesses under the pending public health orders
 24   applicable to COVID-19.
 25          21. Of course, I do not know, nor would it be appropriate to speculate,
 26 how in the future the COVID-19 crisis is going to impact the County that I am
 27 sworn to protect . However, at this time, I have no intention of, and do not
 28 reasonably foresee, changing my position concerning the treatment of members of

                                                5
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
Case 2:20-cv-02874-AB-SK Document 23-2 Filed 04/03/20 Page 6 of 6 Page ID #:325




  1   the firearms industry as essential businesses for purposes of public health orders
  2   governing COVID-19.
  3          I declare under penalty of perjury under the laws of the United States of
  4   America that the foregoing is true and correct.
  5                                  _
             Executed on April J , 2020, at Los Angeles, California .
  6
  7
  8                                                 Sheriff Alex Villanueva
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               6
      BRANDY\DECL OF SHERIFF ALEX VILLANUEVA
